 
CONSULTING AGREEMENT
 


This CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of
January 14, 2011 (the “Effective Date”), by and between ECOtality, Inc., a
Nevada corporation (the “Company”), and E. Slade Mead, an individual
(“Consultant”).
 
A.           The Company, is engaged, among other things, in the international
production, marketing, sales and distribution of fast charging systems and other
alternative energy technologies (the “Company Business”);
 
B.           The Company desires to have certain Services (as defined below)
performed for it by Consultant, and Consultant has agreed to perform the
Services for the Company under the terms and conditions set forth in this
Agreement; and
 
C.           The Company desires to grant Consultant certain rights to attend
and participate in a non-voting capacity in meetings of the Company’s Board of
Directors (the “Board”).
 
NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, hereby agree as
follows:
 
Section 1.                      Services and Term.
 
1.1                 Services.  Subject to the terms and conditions contained in
this Agreement, the Company hereby engages Consultant as a consultant to provide
advice to the Company on all matters relating to the Company Business, and to
assist the Company in acquiring and maintaining relationships with government
agencies that may be helpful to the Company Business. (the “Services”).
 
1.2                 Term.  The Company hereby engages Consultant, and Consultant
hereby accepts the engagement, to provide the Services in accordance with this
Agreement for the period commencing on the Effective Date and ending on January
31, 2012 or the earlier termination of this Agreement in accordance with Section
4 (the “Term”).
 
1.3                 Representations and Warranties.  Consultant represents and
warrants that (a) the Services will be performed in a professional and
workmanlike manner using reasonable care and skill and that none of the Services
or any part of this Agreement is or will be inconsistent with any obligation
Consultant may have to any third party, (b) all work under this Agreement shall
be Consultant’s original work and none of the Services or Work Product (as
defined below) will infringe, misappropriate or violate any intellectual
property or other right of any person or entity, and (c) the Services and Work
Product do not and will not violate any applicable laws, rules or
regulations.  Consultant further represents and warrants that he has the power
and authority to enter into this Agreement and to perform the Services
contemplated by this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 2.                      Board Observer Rights.
 
Subject to the limitations set forth in this Agreement, Consultant shall have
the right (the “Board Observer Rights”) to (a) receive due notice of and to
attend in person (or via telephone if members of the Board are permitted to
participate telephonically), and participate (in a non-voting capacity) in
discussions at all meetings of the Board, and (b) receive copies of all material
documents and information furnished generally to the directors in their capacity
as such in connection with any meeting of the Board or action to be taken by
written consent; provided, that no defect or insufficiency in any notice to
Consultant, nor any failure to provide any documents or information to
Consultant, nor the absence of Consultant from any meeting of the Board shall
affect the validity of any meeting or of any action taken at such meeting of the
Board or by written consent.  Notwithstanding anything to the contrary in this
Agreement, Consultant shall not have the right to vote on any matters on which
directors are entitled to vote or to direct or require Company management to
take any actions.
 
In addition to Board Observer Rights, Consultant will continue to serve at the
discretion of the Board as the Company’s Omsbudsman. During the course of this
contract, the Board may, at any time, with or without cause, terminate
Consultant’s ombudsman services without having to comply with the provisions for
terminating the entire contract.
 
Section 3.                      Compensation and Expenses
 
3.1        Compensation.  Consultant shall be entitled to receive the following
compensation for his performance of the Services:
 
(a)           a fee equal to the amount paid to independent Board of Director
members on a quarterly basis during the Term, beginning on January 14, 2011; and
 
(b)           if, during the Term, the Company grants any options to purchase
common stock of the Company (“Stock Options”) to all of members of the Company’s
Board as compensation for their service as directors, then, within ten days
after such grant to the directors, Consultant shall receive Stock Options with
identical price and vesting terms.  The number of Stock Options Consultant shall
be entitled to receive under this Section 3.1 shall be equal to [the average
number of stock options received by the directors.  Notwithstanding the
foregoing, in no event shall Consultant receive compensation under this Section
3.1 in excess of $120,000, with any Stock Options Consultant receives valued
using the Black-Scholes method.
 
3.2         Expenses.  In the event Consultant is required to incur certain
expenses such as telephone, automobile, airfare, and related transportation
expenses (the “Expenses”) as part of the performance of the Services or in
connection with his Board Observer Rights, Consultant shall be entitled to
reimbursement of such Expenses if Consultant obtains the Company’s prior written
consent as to both the nature and amount of the Expenses.  Consultant shall have
no authority to, and shall not, incur any expense for or on behalf of the
Company without the Company’s prior written consent other than those expenses
incurred to attend meetings of the Board of Directors or other events attended
by Ecotality officers and directors.
 
Section 4.      Termination.
 
 
2

--------------------------------------------------------------------------------

 
 
4.1            Termination for Breach.  If either party materially breaches any
provision of this Agreement, the non-breaching party may terminate this
Agreement immediately upon written notice to the breaching party.
 
4.2        Voluntary Termination.  This Agreement may be terminated at any time
during the Term by the mutual written consent of both the Company and
Consultant.
 
4.3         Effect of Termination.  Upon termination or expiration of this
Agreement, (a) Consultant will have no obligation thereafter to perform the
Services, (b) Consultant will no longer have Board Observer Rights in accordance
with Section 2, (c) the Company will no longer have any obligation to pay
Consultant the compensation described in Section 3.1, (d) the Company will have
no obligation to reimburse Consultant for any Expenses incurred after the time
of such termination or expiration of this Agreement, and (e) Consultant shall
return to the Company, or upon the Company’s request destroy, all data,
materials and other property of the Company in his possession or control,
including all Confidential Information (as defined below), and upon request
provide written certification of compliance with such request.
 
Section 5.                      Confidential Information.
 
5.1        Confidential Information. Consultant acknowledges that as a
consultant to the Company and in connection with his Board Observer Rights he
may have access to and will become acquainted with various trade secrets and
other proprietary and confidential information of the Company (collectively, the
“Confidential Information”), which may consist of, among other things, formulas,
inventions, designs, equipment, devices, processes, compilations of information,
records and specifications, names of customers, buying habits and practices of
customers or potential customers of the Company, marketing methods and related
data, names of vendors and suppliers, costs of materials, prices the Company
obtains or has obtained or at which it sells or has sold its products or
services, manufacturing and sales costs, data, lists or other written records
used in the Company’s business, and compensation paid to the Company employees
as well as other terms of employment.
 
5.2         Obligations.  Consultant agrees that he will not, and he will cause
his Affiliates not to, at any time, whether during or subsequent to the Term,
without the specific prior written consent of the Company in the particular case
or except as required to provide the Services under this Agreement, directly or
indirectly use, transfer, disclose or communicate to any person or entity any
Confidential Information for any purpose.  For the purposes of this Agreement,
“Affiliate” shall mean any person or entity controlling, controlled by or under
common control with Consultant.
 
5.3          Exceptions.  In the event Consultant is required by law, regulation
or legal process to disclose any of the Confidential Information, Consultant
agrees to (a) give the Company, to the extent possible, advance notice prior to
disclosure so the Company may contest the disclosure or seek a protective order,
and (b) limit the disclosure to the minimum amount that is legally required to
be disclosed.
 
Section 6.                      Proprietary Rights
 
 
3

--------------------------------------------------------------------------------

 
 
6.1          Ownership of Work Product.  All work product, including but not
limited to, all data, assessments, concepts, plans, inventions (whether or not
patentable), discoveries, improvements, trade secrets, know-how, designs,
formulas, processes, techniques, algorithms, information, ideas, software,
object code, source, code, computer programs, interfaces and/or other
copyrightable subject matter, conceived, developed or written by Consultant,
either alone or in collaboration with third parties, relating to the Services to
be provided under this Agreement, (collectively, “Work Product”), shall be the
sole and exclusive property of the Company with all right, title and interest to
such Work Product vesting in the Company.  The Company shall have the right to
use the Work Product or any part thereof as it sees fit.
 
6.2      Assignment.  To the extent necessary, Consultant hereby irrevocably
grants, assigns and transfers to the Company all right, title and interest in
and to the Work Product.  The Company shall have the sole and exclusive
worldwide right, title and interest in perpetuity to use and exploit all or any
part of the Work Product.  Consultant agrees to assist the Company in obtaining
any and all patents, trademarks, service marks and copyrights relating to
inventions and to execute all documents and do all things necessary in
connection therewith or to vest the Company with full and exclusive title to any
Work Product and to protect the Work Product against infringement by others, all
as and to the extent the Company may reasonably request.
 
6.3       Company Property.  All files, data, records, documents, drawings,
specifications, equipment and similar items related to the Company’s business,
whether prepared by Consultant or otherwise coming into Consultant’s possession,
shall remain the exclusive property of the Company and nothing in this Agreement
shall confer upon Consultant any right of ownership in such items.
 
Section 7.                      Indemnification.
 
To the maximum extent permitted by law, the Company shall indemnify and hold
Consultant harmless from and against any liability, loss, judgment, fine,
settlement, claim, liability and damage (collectively, “Claims”) incurred by
Consultant arising out of any acts performed or omitted to be performed by
Consultant during the Term or arising in connection with this Agreement
(including, without limitation, Claims arising from or relating to Consultant’s
Board Observer Rights), including costs, expenses and attorneys’ fees expended
in the settlement or defense of any such Claims, which costs and expenses shall
be paid as incurred, subject to the condition that, if, when and to the extent
that it is so determined that Consultant would not be permitted to be so
indemnified under applicable law, the Company shall be entitled to be reimbursed
by Consultant and Consultant hereby agrees to reimburse the Company for all such
amounts theretofore paid.  It is the intent of the parties that the Company
indemnify Consultant for Claims arising from or related to his Board Observer
Rights to the same extent that the Company indemnifies members of the Board for
actions performed in their capacity as directors.
 
Section 8.                      Independent Contractor.
 
Consultant shall, with respect to this Agreement, be an independent contractor,
and shall not be an agent or employee of the Company for any purpose
whatsoever.  Consultant acknowledges that neither he nor any of his Affiliates
is authorized to enter into any contract or assume any obligation on behalf of
the Company without the prior written consent of the Company.  As an independent
contractor, Consultant will not be entitled to participate in health, pension,
stock option, bonus, vacation or other employee benefit plans of the Company or
entitled to workers’ compensation insurance benefits from the Company, except as
specifically provided in this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 9.                      Nondisclosure and Standstill Agreement.
 
9.1      Nondisclosure.  Consultant agrees that any Confidential Information
disclosed to him is solely for the purpose of rendering the Services and is not
to be used by Consultant for any other purpose.
 
9.2       Market Standstill.  During the period commencing on the Effective Date
and ending 60 days after the end of the Term (the “Standstill Period”),
Consultant agrees that he will comply with the Insider Trading policies (to
include designated Blackout Periods of the Company in performing any trading any
securities of the Company.  For the avoidance of doubt, the parties intend that
provisions of this Section 9.2 will survive any termination of this Agreement
and understand that the Standstill Period will extend for a period that is
longer than the Term.
 
Section 10.                      Miscellaneous.
 
10.1        Remedies.  The rights and remedies conferred on or reserved to a
party in this Agreement shall not be deemed to be exclusive of any other right
or remedy under law or equity of this Agreement.  The parties’ rights and
remedies shall be cumulative.
 
10.2         Entire Agreement; Amendment.  This Agreement is the final, complete
and entire agreement between the parties and it supersedes any and all prior or
contemporaneous agreements, communications or representations between the
parties, either oral or in writing, relating to the subject matter of this
Agreement.  This Agreement may be modified or amended only by a written
instrument signed by each party.
 
10.3          Assignment.  Neither party may assign its rights or delegate its
obligations hereunder without the prior written consent of the other party.  Any
such purported assignment in violation of this Section 10.4 shall be void and of
no effect.
 
10.4          Notices.  All notices under this Agreement shall be in writing,
and shall be deemed given (a) when personally delivered, (b) upon confirmed
facsimile transmission, provided that a courtesy hard copy is also sent on the
same day, with a copy of the fax confirmation receipt, to the recipient via a
reputable overnight courier such as Federal Express, DHL, or UPS (which shall
not constitute delivery), or (c) upon delivery by a reputable overnight
commercial delivery service (such as Federal Express, DHL, or UPS).  Unless
modified by either party pursuant to written notice to the other party, notices
shall be communicated using the following contact information:
 
If to the Company:
 
 
5

--------------------------------------------------------------------------------

 
 
ECOtality, Inc.
Four Embarcadero Center, Suite 3720
San Francisco, California  94111
Attention: Jonathan Read
Fax: (415) 992-3001
 
If to Consultant:
 
E. Slade Mead
24 Ravine Road
Pawling, NY 12564
 
10.5       Severability.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision hereof.
 
10.6       Governing Law.  This Agreement shall be construed in accordance with,
and governed by, the laws of the State of California.
 
10.7       Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
[signature page follows]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Consulting Agreement as of
the Effective Date.
 
COMPANY:


ECOTALITY, INC.,
a Nevada corporation


By:  /s/ Barry S. Baer
Name: Barry S. Baer
Title: Secretary & Assistant Treasurer




CONSULTANT:




By:  /s/ E. Slade Mead
E. Slade Mead
 
 
 

--------------------------------------------------------------------------------

 